PER curiam:
En 3 de mayo de 1974 expedimos una orden para mostrar causa que lee como sigue:
“Se concede al Notario Público Ledo. Luis A. Rivera La-court un término de treinta (30) días, a partir de la fecha de la notificación de esta Resolución, para que muestre causa por la cual no debe ser separado del ejercicio del notariado, conforme a lo dispuesto en el párrafo quinto de la See. 1038 del Título 4 de L.P.R.A., por su inobservancia de la See. 26 de la Ley Notarial de Puerto Rico (4 L.P.R.A., Sec. 1026) al no rendir a su debido tiempo los índices notariales correspondientes a los períodos que aparecen de los memorandos sometidos por el Inspector de Protocolos, Ledo. José R. Seda y el Director de Inspección de Notarías, Ledo. Govén D. Martínez Suris de fechas 14 de enero de 1974 y 1ro. de abril de 1974; así como al incumplimiento a su debido tiempo con la orden de 23 de abril de 1974 expedida por el Hon. Ramón Negrón Soto, Juez Administrador del Tribunal Superior, Sala de San Juan y por las múltiples violaciones de la Ley Notarial de Puerto Rico señaladas en los referidos memorandos.
*689El Secretario notificará a dicho notario con copia de esta Resolución y además con copias de los referidos informes del Director y del Inspector de Protocolos, y de la mencionada orden del Juez Negrón Soto.”
A petición del notario Rivera Laeourt le concedimos una prórroga hasta el 10 de julio para dar cumplimiento a dicha orden. En 12 de agosto de 1974 el Director de Inspección de Notarías informó a este Tribunal que dicho notario no había cumplido con lo ordenado. Posteriormente, también a petición del notario, le concedimos dos prórrogas adicionales, la última de las cuales venció el 30 de septiembre de este año. A la fecha de hoy 18 de octubre de 1974 el notario tampoco ha cumplido con nuestra mencionada orden de 3 de mayo.

En vista de lo anterior, el Tribunal separará de la práctica del notariado al notario Luis A. Rivera Laeourt. El Alguacil de este Tribunal se incautará de los protocolos y registros de affidavits de dicho notario.